J-A07007-17
J-A07008-17
NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


CARMEN L. CORTES                              IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellant

                   v.

ANTHONY CORTES

                        Appellee                  No. 1413 WDA 2016


                  Appeal from the Order August 22, 2016
            In the Court of Common Pleas of Allegheny County
                  Family Court at No(s): 97-002377-008


CARMEN L. CORTES                               IN THE SUPERIOR COURT
                                                         OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

ANTHONY CORTES

                        Appellant                  No. 611 WDA 2016


                   Appeal from the Order April 18, 2016
            In the Court of Common Pleas of Allegheny County
                  Family Court at No(s): 97-002377-008

BEFORE: OLSON, STABILE and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                                FILED MAY 23, 2017

     Anthony Cortes (“Husband”) appeals from the order entered on April

18, 2016 which awarded Carmen L. Cortes (“Wife”) attorney’s fees.     Wife




* Retired Senior Judge assigned to the Superior Court
J-A07007-17
J-A07008-17
appeals from the order entered on August 22, 2016 which awarded her

retroactive child support. We affirm both orders.

      A prior panel of this Court detailed the factual background and

procedural history of this case as follows:

      [Husband and Wife] married in 1980. Four children were born of
      the marriage, all of whom are emancipated. The couple
      separated in 1997, just after moving from Allegheny County.
      Wife moved to Texas with her four small children after
      separation, filing for support in Allegheny County before leaving.
      Wife was assessed a zero earning capacity and Husband was
      assigned an earning capacity of $1[,]900.00 per month based on
      his previous income. An unallocated support award was entered
      in August of 1997 for $1,138.00 monthly, in favor of [W]ife and
      children.

      Husband filed for divorce in Texas, Wife’s domicile, and the
      parties were divorced on January 4, 2000. The Texas divorce
      decree reads, in pertinent part: “The court finds that it has
      jurisdiction of this case except for issues regarding child and
      spousal support of which the Court[] of Common Pleas of
      Allegheny County, Pennsylvania has continuing and exclusive
      jurisdiction.” Texas does not have alimony.

      Husband was hired by the Milton Hershey School in August of
      1998, mere months after the entry of the initial award and
      earned $19,355.70 for the period of August 1998 through
      December [] 1998. He never informed the [trial c]ourt or Wife
      of this substantial change in income. His income increased
      steadily after entry of the award but, again, he never notified the
      [trial c]ourt or Wife. By 2000, his income from the school was
      $59,790.76, by 2002, his income was $71,722.96 annually and
      by 2010, his income was over $100,000.00. He still never
      informed the [trial] court, and, therefore, the amount of support
      remained the same. The children became emancipated one by
      one, but neither party moved for modification or review of the
      award. Then, in March of 2012, when the youngest of the four
      children was approaching emancipation, Husband filed to
      terminate support.




                                     -2-
J-A07007-17
J-A07008-17
      On July 10, 2012, Wife, still represented by her original counsel,
      registered the Texas divorce decree in Allegheny County. On
      July 12, 2012, she filed a petition raising claims for alimony and
      [attorney’s] fees as well as filing for modification of the support
      order, retroactive to 1999.        Husband’s petition to modify
      (terminate) support and Wife’s petition raising claims, as well as
      Husband’s [m]otion to [s]trike Wife’s petition raising claims were
      consolidated. [On March, 19, 2014, the trial court granted Wife
      retroactive child support in the amount of $54,000.00,
      terminated Husband’s future child support obligation, denied
      Wife’s request for alimony, and denied Wife’s request for
      attorney’s fees.]

Cortes v. Cortes, 133 A.3d 63, 2015 WL 6667555, *1–2 (Pa. Super. 2015)

(unpublished memorandum) (internal alterations, footnotes, and ellipsis

omitted).

      Wife appealed, challenging, inter alia, the denial of her request for

attorney’s fees. Although the panel affirmed the majority of the trial court’s

rulings, it reversed the denial of Wife’s request for attorney’s fees and

remanded “for recalculation of Husband’s support obligation taking into

account the tax consequences of the federal dependency exemptions taken

by Husband for the children for years 1999[-] 2012, and for the

determination of an attorney[’s] fee award in favor of Wife on her claim for

retroactive child support.” Id. at *8.

      Upon remand, Wife requested an upward deviation from the revised

retroactive child support calculation. The trial court denied that request and

awarded Wife retroactive child support taking into account the tax

consequences of the federal dependency exemptions taken by Husband for

the children for years 1999-2012. Wife appeals from this order. The trial


                                     -3-
J-A07007-17
J-A07008-17
court also awarded Wife attorney’s fees incurred in litigating her claim for

retroactive child support, including sums expended during the prior appeal.

Husband appeals from this order.1

      Wife raises one issue for our review:

      Did the trial court err in refusing to consider any deviations from
      the guidelines in calculating [Husband’s] retroactive support
      obligation?

Wife’s Brief at 4.

      Husband raises three issues for our review:

      1. Whether the trial court erred and abused its discretion in
         allowing [Wife] to make a claim for additional attorney’s fees
         incurred on appeal where one of the issues on appeal was the
         denial of an award of attorney[’]s fees, thus allowing [Wife]
         to claim attorney[’]s fees incurred in seeking attorney[’]s fees
         on appeal[?]

      2. Whether the trial court erred and abused its discretion in
         allowing [Wife] to add additional claims and evidence for
         attorney[’]s fees on remand beyond that originally presented
         and made part of the record in the underlying petition for
         retroactive child support which was the subject of the appeal
         and remand[?]

      3. Whether the trial court erred and abused its discretion in
         awarding attorney[’]s fees on remand without making
         findings as to what portion of the claimed attorney[’]s fees
         were due to [Wife’s] claim for retroactive child support
         originally presented and made part of the record in the
         underlying petition for retroactive child support[?]

Husband’s Brief at 6 (complete capitalization omitted).




1
  Husband, Wife, and the trial court complied with Pennsylvania Rule of
Appellate Procedure 1925.


                                     -4-
J-A07007-17
J-A07008-17
      Wife’s lone issue challenges the trial court’s interpretation of this

Court’s remand order. Specifically, Wife claims that the trial court erred in

refusing to consider, on remand, grounds for deviating from the support

guidelines in calculating Husband’s retroactive child support obligation. As

this Court has the inherent authority to interpret its own orders, see

Commonwealth v. Shaffer, 712 A.2d 749, 751 (Pa. 1998), we review the

trial court’s interpretation of our remand order de novo and our scope of

review is plenary.    When interpreting a “remand order, it is necessary to

examine the context of the order.” Commonwealth v. Williams, 877 A.2d
471, 476 (Pa. Super. 2005), appeal denied, 895 A.2d 1261 (Pa. 2006).

After review, we conclude that deviation from the support guidelines was

beyond the scope of our remand order.

      In this case, both the plain language of the remand order and its

context indicate that the prior panel of this Court remanded to the trial court

for the limited purposes of determining Wife’s fee award and recalculating

the retroactive child support taking into account the tax consequences of the

federal dependency exemptions taken by Husband for the children for years

1999-2012. Relevant to Wife’s issue on appeal, the remand order used the

word “calculate,” which implies no discretion.       See Cortes, 2015 WL
6667555 at *8.       Moreover, the remand order did not state that the trial

court was to undertake a complete review of its retroactive child support




                                     -5-
J-A07007-17
J-A07008-17
award. Instead, the remand order only included instructions with respect to

one specific item. See id.

      The context of the prior panel’s decision also supports our conclusion

that the remand order was limited in scope.           Specifically, this Court

addressed each of Wife’s challenges to the trial court’s retroactive child

support order and determined that the trial court did not err in those rulings

(except with respect to the dependency exemptions). If this Court intended

for the trial court to conduct a full review of the retroactive child support

order, the prior panel would have addressed the dependency exemption

issue, vacated the trial court’s award, and declined to address Wife’s

remaining arguments because the slate would have been wiped clean by the

vacatur of the retroactive child support award.     Therefore, both the plain

language of the remand order and the context of the prior panel’s decision

indicate that the trial court properly denied Wife a second chance to secure

an award of retroactive child support in an amount greater than that

calculated by the guidelines. As such, we affirm the trial court’s August 22,

2016 order.

      Similar to Wife’s lone appellate issue, Husband’s three appellate issues

address the scope of this Court’s remand order.         Specifically, Husband

argues that this Court’s remand order did not permit Wife to recover

attorney’s fees incurred in litigating the retroactive support claim within the

context of Wife’s earlier appeal in this case. Therefore, Husband argues that



                                     -6-
J-A07007-17
J-A07008-17
the trial court erred by permitting Wife to present updated evidence and by

failing to differentiate between attorney’s fees expended at the trial and

appellate levels.   As noted above, this Court has the inherent authority to

interpret our own orders.     See Shaffer, 712 A.2d at 751.     Therefore, we

review the trial court’s interpretation of our remand order de novo and our

scope of review is plenary.

        We agree with Husband that both the plain language and context of

the prior panel’s remand order indicates that the prior panel did not award

Wife attorney’s fees pursuant to Pennsylvania Rule of Appellate Procedure

2744.    Nonetheless, we conclude that the trial court had the authority to

award Wife attorney’s fees incurred during the first appeal pursuant to 23

Pa.C.S.A. § 4351.

        In Krebs v. Krebs, 944 A.2d 768 (Pa. Super. 2008), this Court

implicitly held that a trial court may award attorney’s fees incurred during an

appeal pursuant to section 4351 even if this Court declines to award

attorney’s fees pursuant to Rule 2744. In Krebs, the mother requested that

this Court award her attorney’s fees pursuant to Rule 2744 and/or section

4351.    This Court denied the mother’s request, “without prejudice to her

right to seek similar relief from the trial court on remand.” Id. at 778. This

Court reasoned that it was “inclined to allow the trial court to consider the

issue of [attorney’s] fees on remand, an issue more appropriately referred to

that court in the first instance.” Id. Thus, in Krebs this Court held that the



                                     -7-
J-A07007-17
J-A07008-17
trial court had the authority under section 4351 to award the mother

attorney’s fees she incurred during the appeal notwithstanding this Court’s

refusal to award attorney’s fees under Rule 2744.2    In this case, the prior

panel did not award attorney’s fees under Rule 2744; however, that did not

deprive the trial court of the authority to award such attorney’s fees under

section 4351.

     Husband also argues that “fees on fees” is not permitted under

Pennsylvania law. It is well-settled, however, that fees on fees is permitted

in this Commonwealth.      See Sampaolo v. Cheltenham Twp. Zoning

Hearing Bd., 629 A.2d 229, 231 (Pa. Cmwlth. 1993), citing Appeal of

Ciaffoni, 584 A.2d 410, 414–415 (Pa. Cmwlth. 1990).3          Thus, the trial


2
  Husband attempts to distinguish Krebs by arguing that the trial court in
this case did not find that he had fraudulently concealed his income. See
Husband’s Brief at 12. This argument is without merit. Both the trial court
and this Court found Husband fraudulently concealed his income. See
Cortes, 2015 WL 6667555 at *1, quoting Trial Court Opinion, 7/18/2014, at
1–2.
3
  The citation to Ciaffoni in Husband’s brief cuts off the quote mid-sentence
which makes it appear that the Commonwealth Court came to the opposite
conclusion. See Husband’s Brief at 10. As the Commonwealth Court
recently stated:

     we remind counsel of Rule 3.3 of the Rules of Professional
     Conduct; while counsel certainly has a duty to pursue a
     favorable litigation strategy and make good faith arguments for
     an extension, modification[,] or reversal of existing law, the line
     between zealous advocacy and failure to adhere to counsel’s
     duty of candor towards the tribunal is neither fine nor grey.

Office of the Dist. Attorney of Philadelphia v. Bagwell, 2017 WL
629458, *16 n.21 (Pa. Cmwlth. Feb. 16, 2017) (citations omitted).


                                    -8-
J-A07007-17
J-A07008-17
court’s fees on fees award in this case was consistent with Pennsylvania law.

As we conclude that the trial court had the authority under section 4351 to

award attorney’s fees incurred by Wife during her first appeal to this Court,

the trial court ipso facto had the authority to permit Wife to supplement the

record upon remand and did not need to specify which fees were awarded

for proceedings before the trial court and which fees were awarded for

proceedings before this Court. Accordingly, Husband is not entitled to relief

on his three claims of error and we affirm the April 18, 2016 order awarding

Wife $30,670.00 in attorney’s fees.4

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/23/2017




4
  We emphasize that Husband only challenges the trial court’s authority to
award such attorney’s fees. He does not argue in the alternative that, even
if the trial court possessed such authority, it abused its discretion in
awarding this amount of attorney’s fees. Thus, we do not reach the issue of
whether the trial court abused its discretion in awarding attorney’s fees in
the amount of $30,670.00.


                                       -9-